c.'
  k                                                                         ctz- SOFFICE U S.DIST.COURT
                                                                                  ATROAN6KE,VA
                                                                                       FlLEo

                           IN THE UNITED STATES DISTRICT COURT FEB 1 2 2222
                          FOR TH E W ESTERN DISTRICT OF W RGIN IA UUIAC.DUDLR CLERK
                                           ROANOU DIWSION                      BY:V, cE
      D AW D P.,1

              Plaintiff

      V.                                                    CivilAction N o.7:18-CV-616

      AN D REW SAU L,                                       By:H on.M ichaelF.U tbansld
      Com m issionerofSocialSecurity,                       ChiefUnited StatesDistrictJudge
                     D efendant

                                       M E M O RAN D U M O PIN IO N

              PlaintiffDavid P.,(<<David?) ftled tlaisaction challenging thefinaldecision ofthe
      COmm issionetofSocialSeclxtitydenyingVsclaim fora'
                                                       periodofDisabilityInsuranceBenefhs

      rfD1B') undertheSocialSecurityAct,42U.S.C.jj401-433.In hismotion forsllmmary
      judgment,ECFNo.12,Davidarguesthattheadministrativelaw judge(d<AT,
                                                                      J'')erredbyfniling
      to adequatelyexplain thetteatm entofthem edicalopinionsin therecord and thattheAppeals

      Councilerred when it declined to consider relevant,m aterialevidence.'I'he Com m issioner

      tespondedirlhisown motionfotslzmmaryjudgment,ECFNo.16,thatsubstantialevidence
      supports the denialofdisability benehts and thatthe Appeals Councilpzoperly declined to

      considertheadditionalevidence.




      1D ueto ptivacyconcerns,thecourtadoptstherecomm endadon ofthe Com mitteeon CourtAdministradon
      andCaseM anagementoftheludicialConfezenceoftheUnitedstatesthatcourtsuseonlytheflrstnameand
      lastitlitialofthedlim antitzsocialsecudty opinions.
          As discussed m ote flplly the below,the courtfm dsthatsubstantialevidence doesnot

    supportthe AT,
                 J'S determination to accord only ffsome''weightto the opinion ofDavid's
    exam ining physician aboutthe effectofhisim pnit-m ents on his physicalabilities.The court

    filtthet Ends that the Appeals Council erred when it declined to consider the additional

    evidenceofferedaftertheAT,
                             Jhealing.Accordingly,David'smotion fotsummaryjudgment
'

    isGRANTED;theCommissioner'smotionforsllmmaryjudgmentisDENIED;theATJ
                                                                      ,'s
                       t
    dete= ination that D avid is not disabled is VACAT ED ;and this case is RE M AN D ED

    pursuantto sentencefoutof42 U.S.C.j405(g)forfurtherconsidetation consistentwith this
    OP1n1On.

    I.ludicialReview ofSocialSecudtyDetetminadons
          Itis not the ptovince ofa fedetalcotutto m ake aclm inistrative disability decisions.

    Rather,judicialreview ofdisabilitycasesislimitedtodeterminingwhethersubstandalevidence
    supportstheCom m issioner'sconclusion thattheplaintifffailed tom eethisbtuden ofptoving

    disabilitp See Ha s v.Sullivan,907 F.2d 1453,1456 (4th Cir.1990)9 see'also Laws v.
    Celebrezze,368F.2d 640,642 (4th Cir.1966).In so doing,thecourtmayneitherundertakea
    Jq novo review ofthe Com m issionerysdecision norre-weigh theevidenc
    -                                                                 ' e ofrecord.Hunter

    v.Sllllivan,993 F.2d 31,34 (4th Cit.1992).Evidenceissubstantialwhen,considelingthe
    zecord asawhole,itm ightbedeem ed adequate to supportaconclusion by areasonablem ind,

    ltichardson v.Perales,4O2 U.S.389,401 (1971),orwhen itwould be suffkientto refusea
'

    Hitectedverdictinajutytrial.Smithv.Chater,99F.3d635,638(4th Cit.1996).

                                                2
      Substandal evidence is nota <flarge or considerable nm ount of evidence,''Pietce v.

Underwood,487U.S.552,565(1988),butismorethan amerescintillaand somewhatless
than apreponderance.Perales,402 U .S.at4019Law s,368F.2d at642.ffltm eans- and m eans

only- fsuch relevant evidence as a reasonable mind nnightacceptas adequate to suppotta

conclusion.'''Biestekv.Ber 17i11,139S.Ct.1148,1154 (2019)(quotingConsolidatedEdison
Co.v.NLRB,305U.S.197,229 (1938)).IftheCommissioner'sdecision issupported by
substantialevidence,itmustbeaffirmed.42U.S.C.j405($9Perales,402U.S.at401.
      Nevertheless,remand is apptopriate when the AT,
                                                    J'sanalysisis so defkient thatit
Tffrustrategsqmeaningf'
                      ulreviem ''Mascio v.Colvin,780 F.3d 632,636-637 (4th Cir.2015)
(notingthatffremandisnecessarf?becausethecourtisfflefttoguessgat)how theATJarrived
atlaisconclusions').SeealsoM onroev.Colvin,826F.3d176,189(4th Cit.2016)(emphasizing
thatthe ATJmustffbuild an accurateand logicalbridgefzom theevidenceto hisconclusion''
and holcling thattemand wasappropriatewhen the ATJ
                                                 , failed to make <fspecihc findings7'
aboutwhetherthecbim ant'slim itationswould causehim to expetiencehisclsim ed sym ptom s

duzingwork andifso,how often)(citation ornitted).
II.(zlaitn I4istory

       Davidwasborn onlanuaty19,1966,graduatedfrom high school,and attended college
foroneyear.R.218,222.I'
                      lispastrelevantwotkincludesw orking asan assem blypacker-tester

in a lighting business and as a loom fixer in the textile industrp R.222.D avid filed an

application forD IB on M ay 22,2014,alleging an onsetdate ofApril20,2013.R.102,194-

197.Healleged disabilitybased on abackinjuryand llisstat'
                                                        uspostlumbarspinalfusion.R.
                                           3
102.H isreported sym ptom sincludeback pnin,stiffness,and soreness;pain dow n hisleftleg,
 .




and clifhctzlty sleeping secondary to pnin. R.246,105.

       The applicadon wasdenied atthe initialand reconsideration levels ofreview.R.126-

128,135-137.On April11,2017,ATJ GeraldineH.Pageheld ahearingto considerDavid's
clnim .D avid wasrepresented by counseland avocationalexpertalso testiûed.R.78-101.

       On July 19,2017,the ATJrendeted an opinion ûnding David notdisabled,applying
the hve-step evaluation processdescribed in theteguladons.zR.44-58.The ALJ flrstfound
thatDavidlastmettheinsured statusrequirementsthroughlune30,2019andthathehad not
engaged in substantialgainfulactivity during thepedod sinceAplil20,2013,hisalleged onset

dgte.The ATJ fllttherfgund thatDavid had thefollowing severeimpairments:degenerative
discdiseasestat'uspostbxmbatspinefusion in 2013;historyofdiscectomyin 2012;and obesity,

butthatnone ofthe im pnitvnents or combination ofim pnitvnentsm etorm edically equaled

the sevezity ofalisted im pnitvnent.R.49.



2TheATJmakesaseriesofdeterminadons:(1)Whethertheclnimantisengagedinsubstandalrinfulacdvity;
(2)Whetherthecblmanthasamedicallydeterminableimpnirmentthatisffsevere''underthereguladons;(3)
W hetherthesevereim pnitmentorcombinadon ofim pnirm entsm eetsorm edically equalsthecriteriaofa
Estedimpnitment;(4)Whethetthe.clnimanthastheresidualfuncdonalcapacity(<%FC'')toperform llispast
relevantwork;and(5)Whethertheclnimantisabletodoanyotherworkinthenationaleconomy,
consideringlûsRFC,age,educadon,andworkexperience.20C.F.R.jj404.1520(a)and416.920(a).Ifthe
ATJSndsthatthecbimanthasbeenengagedinsubstantialgainfulacdvityatStep 1,orfindsthatthe
implirmentsarenotsevereatStep 2,theprocessendswith afm cling offïnotdisabled.''M ascio v.Colvin,780
F.3d632,634-635(4thCir.2015).AtStep3,iftheATJfindsthattheclnimant'simpnitmentsmeetorequala
listed impnirment,theclnim antwillbefotm d disabled.Li at635.Ifthe analysisproceedsto Step 4 and the
ATJdetetminesthecbimant'sRFC willallow him toretat.n tohispûstrelevantwork theclnimantwillbe
foundffnotdisabled.''Ifthecbimantcannotrefnxrntohispastrelevantwork theATJthen detetmines,often
based on testimony from avocationalexpert,whethe.rotherwork existsfortheclnim antin thenadonal
economy.Id.'T' he cloim antbearstheburden ofproofon the& sttllreestepsand thebutden slliftsto the
Comm issioneron ttle fifth step.1d.

                                                  4
      TheATJthen found thatDavid had theresidualfunctionalcapacity(<TlkFC'')to do
lightworkasdefmedin 20 C.F.R.j404.1567$),exceptthathecouldliftand carrytwenty
poundsoccasionallyandtenpoundsfrequentlyandfrequentlylift,catry,pushorpullobjects
Feighing up to ten pounds.H ecouldw alk off-and-on forno m orethan aboutsix houtsdtzring

an eight-hourwotkday,stand off-and-on forno m ore than aboutsix holzrs duting an eight-

houzworkday,stand orwalk fota totalofaboutsix hoursdudng an eight-hotu workday,and

sitforapproxim ately six hotusduring an eight-hourworkday.H ecolzld stoop occasionally.R.

49-56.

      The ATJnextfound thatDavid could notreturn tollispastrelevantwork,butthathe
could do the work ofa cafeteriaattendant,delivery router,orelectricalequipm entassem bler

andthatsuchjobsexistinsignificantnumbersinthenationaleconomy.Thus,theATJfound
D avid notdisabled.R.56-58.

111.Evidence

      A .M edicalRecords

      OnFebruary28,2011,Davidinjuredllisbackatworkwhilemovingafifty-poundlight
flxture.H ewastreated conselvativelywith m edicadon and physicaltherapy withoutrelief.A n

MRIshowed stenosisftom adischezniation between 1-4 to S1.R.462-465.OnJanuary 16,
2012,heundetwentanlictodiscectom y on the leftatL5-S1.R.564-565.

      A fter surgery,D avid continued to experience pain in hisback and left leg.H e went

backtoworkand hispain becam eworse.R.285.A N ovem ber2012 ltzm barspineM RIshowed

post-larninectom y changes at L5-S1 on the left,with no new disc protzusions or spinal
                                           5
stenosis.R.289.A CT scan ofhis lllm bar spine showed m ild degeneradve disease,butthe

radiologistwasunabletoelicitapninresponseonanyofthethzeeinjectedlevels.R.290.
      DavidsawlamesLeipzig,M.D.,inlanuary2013,whonotedthathecontinuedtohave
a 1ot of pain in lais back and leftleg.A discogzaphy dem onstrated concordance at L5-S1,

probable L4-L5.A n X -ray showed advanced narrowing at the L5-S1 disk.D r. Leipzig

diagnosed D avid with discogenic low back pain atL5-S1 and a degenerativeL4-L5 segm ent.

Dr.Leipzig com m ented thatthere was no procedure thatwould give D avid com plete pain

reliefand thata good outcom e wotzld bea sfty to seventy-hve petcentreduction in pain.R.

309-310.O n April23,2013,D r.Leipzig performed spinalfusion stugery on D avid atL4-L5

and L5-S1. R.311-314.
         .




      In August 2013, D avid began a course of physical therapy.H e repotted that he

continued to have pain in hisback and leftleg.I'Iis sleep wasdisnzpted because ofpain and

hewokeup stiffand sore.H e had difficultytwisting and bending and would geton hisknees

to load and unload thewashetand dryer.H ehad trouble sitting form orethan thirty m inutes,

could stand fotten to fifteen minutes,and couldw alk appzoxim ately onem ileon levelr ound.

Cartransfersand bed m obilitywere signiûcantly difhcultdueto zotation.H ealso had trouble

pushing in theclutch on hiscar.R.347.

      The physicaltherapist observed that D avid had signihcant active range of m otion

im pnitm entsand often used llis thoracic spine to accom plish the range ofm otion.H e had

m oderate strength impnirm entswith therightweàkerthan theleftalthough he teported pain

on the left.H e had an antalgic gaitand presented with neuraltension of the bilaterallower
exttemities as well as signifk ant ham string tightness. R. 348-349. Physical therapy was

disconénued in October2013 when D avid reported thathe was stiffand sore and the dtive

to therapy caused him agreatdealofpain.R.324-326.D avid reported to D r.Leipzig thatthe

therapy m ade him sttonger,buthestillhad pain with prolonged driving otwalking.R.372.

       David wasreferred to MutrayJoiner,M.D.,a pain specialist,in August2013.He
zepozted dulllow back and glutealpnin thatzadiated to histoeson theleftside.H ehad ttouble

sleeping and wasverystiffin them orning.H ereported increased pain with sitting orstanding

forprolonged periods,w alking,and m ostactivities.R.433.

       Dr.JoinertteatedDavid forpain through atleastNovember2017.InJanuary2014,
Dr.JoinernotedthatDavidhad an annulattearat1,3-4and chronicleftlowerextremitypain
and dysthesiasand wasatm axim tun m edicalim provem ent.R.424-425.ln April2014,D avid

zeponed pain in llisback and left1eg asachy,radiating,and butning.Itwasworsewith dtiving

and twisting and bending m odonsasw ellassitting forlong petiods,butbetterwith frequent
   ,




changesin position and m ild activitp R.67.In O ctober2015,D avid continued to reportpain.

A modi:edsittingstzakht1egtestwasnegativebilaterallyandtherewasnoSItendetnessto
palpation.I'tis cranialnerves Il-X1Iw ere grossly intact and lzis deep tendon reflexes wete

2+/4.Hissensoryexam wasintactandhisstrengthwas+5/5throughout.R.64-65.
       ln January 2014,D avid underwenta functionalcapacityevaluation (FCE)donein
acçordancewith theUzzited StatesD epartm entofLabor'sclassiûcation ofw ork.Theevaluator

determ ined thatD avid cotzld work atthe Tflight-m sdbzm ''physicaldem and level.Hism atedal

harfdling ability wasbetween seven and eighty-ive pounds,depending on the type ofliftor
acévity he was perform ing. It was noted that he had a high pain proflle but clid not

denp nstate inapptoptiate illness behaviors. He fadgued easily and appeared physically

debilitated or deconditioned.H e could stand and walk betweçn thitty-thtee and sixty-six

percentofthe day and situp to sixty-six percentofthe day.Itwasdete= ined thathe could         .




notteturntohisworkatthelkhtingfactory.R.403-406.3
       In M arch 2017, D avid saw Robert Stephenson, M .D ., for an evaluation. D r.

Stephenson zeview ed D avid'sm edicalhistory,including histwo back surgeries,the physical

therapy,and other conservative m odalitieswith which he had been tteated.D r.Stephenson

noted thatD avid com plained ofconstantlowerback pain wit.h signifcantpain in them orning.

M1
 'ld activity broughtsom e pain m lief,butwith prolonged orgreater activity duting the day

he noted increasing 1ow back and lower exttennity pain on the left.W alking lessthan thirty

minuteson even ground helped lnis pain,butlongerperiods ofwalldng aggravated llispain.

Sittingin areclinerhelped,butsittinguprightin achairm adethepninw orse.H ecould navigate

stairsusingahandtailattimes.Frequentposition changeshelped thepain,and hecoutd dtive

forthirty to fortr fvenainutesbeforeneeding to stop and walk around.R.770-771.

        On exam ination,D avid m oved slowly and stiffly about the exa!n room ,but had a

norm algaitand did notuse an assistive device.H e had m ild diffuse tendernessacrosslnis1ow

backateawithmoderatemuscletkhtness.I-listangeofmotion in llisthotacolumbatspine


3TheATJgaveverylittlewekhttothisr'
                                 adng,explnl
                                           'ningthattheUnitedStatesDepartmentofLaborandthe
SodalSernlrityAdm inistradon use fundamentally differentprocessesto determine disabilityarld tlmsa
disabilityrating by theD epartm entofLaborisoflittleprobativevaluein asocialsernlrity disability
determinadon.R.56.
                                                   8
showed seventy degrees forwatd flexion with ten degrees extension and fifteen degreeseach

oflateralbencling.H is hips showed a good range ofm otion withoutpain and straight1eg

rzsing was negadve in both legs.He had fullrange ofmodon ofalljoints in his lower
extremiéeswithoutpain.M otor and sensory exnm inadon were intactin allfourextremities.

H ehad norm alheeland toe stancling and wasableto squat,although with incteased 1ow back

pein andwith diffkultytesllm ing a standing position.R.771-772.

      D t. Stephenson's im pression was chrorlic 1ow back pain status post failed lum bar

discectomy with subsequent tv o-level lllm bat fusion, and he noted zesidual left lower

extrem itym diculopathy.H e found D avid'sprognosisto bepoor forim provem ent,given lnis

extensivetrea% ent,and found thathissubjectivesymptomswerecommensuratewith the
objectivefndings.
      D r.Stephenson believed D avid could stand andw alk up to two hoursin an eight-hou.
                                                                                        r

workday with notm albreaks.H e could sitforonly one hou.
                                                       rin an uprightchairin an eight-

hou.
   tworkday.Hecouldliftozcarryuptotenpoundsoccasionallyftom waistlevelorhkher,
butcould do no floor-to-waistEfting.H ecould rarely bend,stoop,orctouch and should never

clim b ladders.D riving should be lim ited to 30-45 nlinutes.R.772.

       B.H eadng T estim ony

      At the hearing held on Apdl11,2017,D avid testihed thatllis alleged onsetdate of

April20,2013 was the lastday he worked.H e stated thathe could walk for abouttwenty

m inutesand sitfor twenty to thittym inutesbefore needing to sitin hisrecliner or lie dow n

on the couch.H ecould liftten orhfteen pounds.H esom etim esused a cane although itwas
                                             9
notpresczibedbyhisdoctor.R.82-83.AlthoughtheFCE showedthathecoulddo lkhtto
meclblm work,hewasunabletoreturntoworkatthelightingfactorybecausethatjobtequired
him to stand foreighthoutsand bend and twist.R.84.Also,afterhegave hisbesteffortfor

theFCE,hewasexhausted and in pain forthreedays.R.88.

      D avid alwayshaspain in hisleftleg and when itisbad,the pain radiatesto histoes.H e

occasionally haspsin in hisdghtleg.R.88-89.H e never sleepswelland isusually up two or

tlueeHm esdufing the flightbecause ofpain.Abouthalfthe daysoutofam onth he doesnot

leave the housebecauseofpain.R.89.

      On a typicalday hewakesup very stiffand sore and ittakeshim som e tim e before he

can getstraightened outand begin hisday.H edoeslighthousewotk,such asw ashing clishes,

and laundry,with breaks.H e triesnotto drive m ore thap 30 minutesor stay in the store for

too long because he stattsto hurt.H e hasabout3 good houts each day when he can m ove

around,butby evening he isin pain.H e had zeported to the SocialSecurity Administration

thathecould som etim rswalk am ile,buthecould no longerdo that.R.85-86.H ehasm owed

hisyard using a tiding m ower,butusually hisbtotherdoesitforhim orhe hiressom eone to

do it,because he has to take breaks while som eone else can getitdone in twenty to thitty

minutes.R. 86-87.D avid's m othet does m ost of his housework,including sw eeping and

m opping,because hecannotdo thosethings.R.91.

      Thevocaéonalexpert(7E)testo ed thatifaperson ofthesame,age,education,and
expedence as plaintiff were lim ited to lifting and carrying no m ore than ten pounds,and

occasionally hvepounds,could stand and w alk no m ore than two hoursin an eight-hourday,
                                           10
sitforno m ore than sLx houtsin an eight-hourday,push and pulloccasionaiy,nevez crawl,

be exposed to hazardous m acllinery,work atunprotected heights,clim b ladders,ropes,or

scaffolds,orw ork on a vibrating surface,and occasionaiy climb ram ps and staits,balance,

kneel,stoop,or crouch,would need to change postare betv een sitting and standing at his

wotk station,and dtive lessthan thirty-five minutesatatim e,hewould notbe ableto return
                                             '
                                             ,

to hispriotwork.H ealso would haveno skillstransferable to skilled or sem i-skilled work.R.

94-95.

      Ifthe pezson w ere considered ayoung pezson,being 47 yearso1d athisalleged onset

date,hewotzldbeableto do sevetalsedentaryoccupations,with jobsexistingin signihcant
nllm bersin the nationaleconomy.R.95-96.Iftheperson could liftonly ten poundsfrom the

floorto lziswaist,he stillw ould beable to do sedentarywork.R.97.

      Iftheperson could lifttwenty poundsoccasionally and ten pounds frequently,stand

and walk forsix hoursand sitforsix hotuswith the otherdescribed lim itations,hewould not

be ableto return to David'spastwork,butcould do lightwork,with jobsexistingin the
nytionaleconom y.R.96.Iftheperson w ere lim ited to lifting orcarrying up to ten poundson

an occasionalbasis from thew aistup,could neverliftftom the floorto thewaist,and could

onlytatelybend,stoop,orcrouch,itwouldeliminatethelkhtworkjobs,butwouldnotaffect
thesedentaryjobs.R.98-99.
         Iftheperson w ould be offtask eleven to twenty percentoftheday becauseheneeded

to lie down orrecline,hewould notbeableto workin thenationaleconomy.R.97.Genezally,


                                            11
a petson can be offtask atm ostten pezcentofaw orkday,and can m issup to a day-and-a-

halfeach m onth before hewillbe te- inated.R.99-109.

      C.M edicalO pinion Evidence

      State agency physicians m chard Surrusco,M .D ., and R.S. Kadian, M .D ., assessed

D avid'sRFC,fincling thathe could occasionally IiA orcarry twenty pounds;frequently IifIor

carry ten pounds;stand,walk,or sitfor atotalofsix hours;push and pullwithoutlim itation;

occasionally clim b ram psor staits,nevetclim b arope,ladder,orscaffold,occasionally stoop,

ktleel,crouch,orcrawl,and frequentlybalance.H eneeded to avoid concentrated expösureto

vibration and even m oderate expostueto hazardssuch asm achineryand heights.R.108-110,

120-122.

W .Analysis

       D avid raisestv o argum ents.First,heassertsthatifD t.Stephenson'sopinion regarcling

hislimitationsweref'ullycredited and adopted bytheAI,
                                                    J,itwould havewarranted afinding
thathewasdisabled.TheATJ,however,gaveDr.Stephenson'sopinion onlyTfsome''weight
while giving Trgreat''weightto the opinionsofthe State agency consulting physicians.D avid

argtzesthattheATJdidnotproperlyconsiderDt.Stephenson'sopinionanddidnotadequately
explain herdecision to givelnisopinion only ffsom e''w eight.

       Second,D avid assertsthattheAppealsCouncilfailed toproperly considernew relevant

m aterialevidence,consisting ofupdated medicalrecordsfrom Dz.Joinet.David assettsthat
therecordscreated priorto O ctober2015 show consistentcom pbintsofpain and a reduced

range ofm otion.H e flntther asserts thatthe recozds created in 2017 docïlm ent hnclings of
                                             12
decteased range ofm otion upon examination,decreased lum barlordosis,pain along theL2-

S1 facets bilaterally, and m ild spasm in the lum bar paraspinals and bilateral quadram s

ltunborum m uscles.D avid argtzesthatitwaserzotfortheAppealsCouncilto notto consider

theevidence.

       A.Opinion ofExam ining Physician

       In genetal,an AT,
                       Jmustaccord moreweightto themedicalopinion ofan exnmining
source than to thatofa nonexlm ining sotuce.Testam ark v.Ber 17ill,736 Fed.Appx.395,

387 (4t.hCit.2018)(citing20C.F.R.jj404.1527(c)(1),416.927(c)(1)andBrownv.Comm'r
ofSoc.Sec.Aclmin.,873F.3d251,268(4t.
                                   h Cir.2017)).Treatingsourceiarelikelytobethe
m edicalprofessionalsm ostable to provide a detailed,longitudinalpictare ofthe cbim ant's

medicalimpnitments.Id.(citingW oodsv.Ber 13i11,888F.3d 686,695(2018)).ftrllheATJis
requited to give conttollingw eightto opinionsproffered by a clnim ant'streating physician so

lohg astheopinion iswellsupported bym edically acceptableclinicaland laboratory diagnostic

techniques and is notinconsistentwit.h the other substantialevidence in the clnim ant's case

tecord.'?Lewis v.Ber hill,858 F.3d 858,867 (4th Cir.2017) (alteration: and internal
quotationsomittedl.4Ifan ATJ
                           , doesnotgiveconttollingweightto the opinion ofatteating
source,the AIJ mustconsidera non-exclusivelistoffactorsto deternnine theweightto be
given allthemedicalopinionsofrecord,including (1)examiningrelationship;(2)trea% ent

4TheSocialSernxrityAclm inistradon hainmended theteating sourceruleeffecti
                                                                         veM arch 27,2017,forcases
ftled afterthatdate. Underthenew nzle,theSSA willconsiderthepersuasivenessofallm edicalopinionsand
 '

evaluatethem primnrilyonthebasisofsupportabilityandconsistency.20C.F.R.j404.1520c(a),(c)(1)-(2).
Becausetlziscasewassled before theeffecdve dateofthechange,thedecision isreviewedunderthe
reguladon itzeffectatthattime,20C.F.R.j404.1527.
                                                13
    relationship;(3)supportabilityofthesource'sopinion;(4)consistencyoftheopinionwiththe
'

    record;and(5)specializationofthesource.Testamark,736,Fed.Appx.at398.
           In assessing David's RFC,the ATJ fltstsllmmatized his subjective complaints of
    symptomsand impaizments,and then summadzed llistteatmenthistory.R.49-56.TheALJ
    found thathis stztem entsthroughoutthe tecord were notf'ully consistentwith the evidence.

    The AIJ stated thatalthough David hasdescribed activitiesthatate signifkantlylimited,his
    dailyactivitiescannotbeobjectivelyverihedwithanyreasonabledegreeofcertainty,andeven
    iflnisactivities are lim ited as alleged,itisdiffkultto attdbutethatdegree oflim itation to llis

    m eclicalcondidon,as opposed to other reasons,in view ofthe m edicalevidence and other

    factorsdiscussed in tlaisdecision.R.51.

           David complainsthatthe ATJ did notproperly cqnsiderthereportprepared by Dr.
    Stephenson,who saw him oneHmeitlMarch 2017.TheATJgaveDr.Stephenson'sopinion
    ffsom e''weight.Ifshe had given greatetweightto the opinion,itisEkely thatshewould have

    found D avid capable ofdoing lessthan sedentary wozk,which would have directed thatshe

    ûnd lnim disabled.Altetnatively,shewould have found lnim capableofdoing sedentaryw ork,

    wllich,becausehe becam e an individualTfclosely approaching advanced age''when he turned

    50 years old in January 2016,wotzld have directed a finding of disabled undet Medical-
    VpcationalRule201.14 when heturned 50.

           In decicling to give Dr.Stephenson'sopinion aboutD avid's lim itations only T'som e''

    weight,arld in pstticula.
                            r the Endings thatD avid could liftor carfy only ten pounds on an

    occasionalbasisfrqm w aistlevelorhigher,thathe could do no floor to w aistlifting,thathe
                                                  14
could stand and walk only two houts outofan eight-houtday,and thathe could situpright

onlyonehotzroutofan eight-hourday,the ATJ foundthattheffmild ûndingsin therecord''
did notsupporttheresttictivelim itationsassessed by Dr.Stephenson.R.55.In addition,the

ATJ discounted Dr.Stephenson'sassessmentbecauseshefound hewasnotfamiliarwiththe
requirem entsofsocialsecurity and did notzeview theevidenceoftecord.R.55.

      D avid arguesflzstthatDr.Stephenson cited to reportsand fm clingsfrom D avid'sother

doctors,indicating thathedid review therecord,R.770,and thecourtfindsthatthisiscorrect.

D t.Stephenson cited to records from severalofD avid's previous doctors and l'
                                                                             lis records

from physicalthezapy.

       D avid also asserts thatDr.Stephenson hasprovided opinion evidence in m any social

sectuity disability ptoceedings,incluHingin ftontofATJPage,andthatitlanycase,heisa
                     .




m edicaldoctorwit.h extensive experiencein orthopedicsand iscapable ofdiagnosingD avid's

im pnit-m entsand giving an opinion ofhisphysicallim itationsin lightofthose im pnit-m ents.

TheA1,
     J cited to nothing in supportofherconclusion thatDr.Stephenson wasnotfamiliar
with therequirem entsofsocialsecuritp Thus,thecourtfmdsthatD z.Stephensonwasfam iliat

wit.h socialsecut'ityrulesand regulations,or,in the alternative,w asableto give an opinion of

D avid'scapabilidesbased on hisown experience asa doctor.

       David nextargtzes that the AI,
                                    J's decision to only givè Dr.Stephenson's opinion
Tfsom e''weight to the extentit was consistent with the m edicalevidence,but otherwise

discounthis opinion in light of the fTm ild findingsitl the record,''isinadequate in lightof

M onroe,826 F.3d at190-191.In M onroe,the Fourth Circuit CourtofAppealsrem anded a
                                             15
casein partbecausethe ATJ did notincludea narradve discussion describing how evidence
supported the decision to give ftttle weight''to a consultative psychologist's opinion.The

ATJ stated only thatffthe objective evidence ofthe clsimant'streatmenthistory did not
supporttheconsultativeexnminer'sfmclings,''butdid notspecifytheobjectiveevidenceot
theaspedsofthettea% enthistoryto which hewasreferring.Ldxat191.

      A review ofthe AT,
                       J'S decision it'
                                      lthis case indicates thatshe described the fTmild
hnclingsin thezecozdy''and pnrtictzlarlydescribed D r.Stephenson'sTTm ild hndings''thatD avid

movedstifflyandslowlybutwithanormalgait,lnisspinewasstrakhtwithnormalaligmnent,
thestrakht-legtestwasnegadve,hehad6A11rangeofmotioninbothlowerextremitieswithout
pain,laism otor and sensory exannination and deep tendon zeflexeswere intact,and he was

able to squatwith som e difficulty.R.52.H owever,the coutt findsthatthe evidence in the

record doesnotunderm ineD r.Stephenson'sconclusion thatD avid could stand and walk only

two houzsoutofan eight-houtday and situprightorlly one houroutofan eight-hourday.

       First,the ATJ stated thatthe tecozd wasdevoid ofevidence showing a signihcant
degtee ofnerve rootcom pression,cotd com pression,gaitdisturbance,sipaificantreduction

in therange ofm otion in thespine,tadictzlopathy,scoliosis,lordosis,discbulging,hertniation,

discptotrtzsion,neutalfo= inalnartowing,spinalstenosis,arachnoiditis,spondyloisthesis,or

other indication of a disabling spine issue duting the zelevant tim e period.R.53.Butthe

physicaltherapist,whosereportwasnotiscussedbytheATJ,notedthatD avidhadsignificant
active range of m odon im pnitm ents and often used his thoracic spine to accom plish the

motion.Shealso noted an antalgicgait.R.348-349.ln addition,Dz.Joinerdiagnosed David
                                             16
with an annularteat atL3-4,also not mendoned by the ATJ,and observed thathe had
decreased lum bat lordosis.R.425.Accordingly,the record does contain evidence showing

signiûcantly reduced tange ofm otion,agaitdisturbance,and evidence ofa disc bulge,allof

which lend supporito Dr.Stephenson'sopinion ofD avid'slim itations.

       Second,theAT,
                   JdiscteditedDavid'sdescziptionofhisdailyactivities,findingthat
while som e ofthem could be atttibuted to severe,m edically dete= inable im pmirm ents,

othersfTwereadopted asam atterofconvenience to the cbim ant.''R.51.She opined that

im pnitm entsthatim poseexceptionalfunctionallim itationsleave a footprintin thetreatm ent

record,eitherby the clnim antdiscussing thesym ptom swith ahealthcate providet,orin the

fot.
   m ofclinicalobservations,testresults,orim aging.Id.

       Therecord show sthatin O ctober2013,severalm onthsafterthe spinalfusion
                                                                   k




stugçry and afterthe alleged onsetdate,D avid told the physicaltherapistthathecould sitfor

only thirty to fortrfève nninutesbefore becoming extrem ely stiffand hurting,and could

stand foronly twenty to Alnittynainutesbefore feeling pain acrosslnisback and into hisleft

leg.R.325.Thephysicaltherapistnoted thatD avid'sflexibility,strength,and range of

m odon werealllimited.LdxD avid reported painwith prolonged standing orwalkingto Dr.

Leipzig in N ovem ber2013 and February2014.R.372,377.H e com plained ofpain wit.
                                                                               h

acdvityandwhen sittingfotaprolongedtimeto Dr.loinerwhen hesaw him in Augustand
October2013,JanuaryandApril2014,and Octobez2015.R.70,421,424,427,433.Thus,
therecozd show sthatD avid'sim pnitvnentsdid Tfleave a footprint''in thetreatm entrecotd,

and thatthe footptintisconsistentw ith thelim itaéonsfound by D z.Stephenson.
                                             17
      Finally,wheretheAT,
                        JdidfmdDavid'sallegationscredible,shealsofoundthathis
da'
  tly activitieswerenotaslim ited asonewould expectgiven ltisazegationsofdisabling pain.

She cited histestim ony thathetakescare ofhispersonalcateneedsand doessom e chores

such asdishesand laundry,and thathe drives,shopsin stores,and takesdailyw alks,

although notasm uch asheclid in thepast.R.54.H owever,D avid testifed thathe can walk

forup to twentym inutesata tim e and thatwhen hewashesdishesheoften hasto stop and

take abreak.R.85,90.W hen he goesto the store,he triesnotto stay too long becauseit
                                                             .




causeshim pain.R.85-86.TheactivitiesD avid describesateconsistentwith D z.

Stephenson'sopinion thatD avid cannotstand otwalk form orethan two hoursin a day.

       InBrpwn v.CommissionetSocialSecuri Administration,873F.3d 251,269 (4th
Cir.2017),theFourth Citcuitremandedacaseinpartbecausethe AT,
                                                           Jlistedaclnimant's
daily activiéesofcooking,ddving?doing laundry,collecting coins,attencling church,and

shopping,butdid notacknowledgethelim ited extentofthe activitiesor explain how the

activitiesshowedhecouldsustainafull-timejob.Seealso Cliffordv.A fel,227F.3d863,
872(7thCir.2000))(observingthatitisnotenoughforanATJtostateinaconclusory
m annerthata clnim ant'stestim ony regarding lim itadonsplaced on llisdaily activitieswas

unsuppottedbythemedicalevidence;zather,an ATJmustartictzlateffsomelegitimatereason
forhisdecision''and Tfbuild an accurate and logicalbddgefrom the evidence to lnis

conclusion.'')
       Thecourtherefindsthatthe ATJ failedto ffbuildalogicalbridge''ftom her
observationsofD avid'sdaily activitiesto hetconclusion thatD r.Stephenson'sopinion was
                                             18
onlyentitledtoffsome''weight.ThecouttflztthelrfindsthattheAT,
                                                            J'Sdecisiontodiscount
D t.Stephenson'sconclusionsbased on ffm ild ûndings'?in thetecord isnotsuppotted by

substantialevidence.Although theAT,
                                  Jincluded anattativediscussion ofobjectiveevidence
in thezecozd,herdiscussion om itted televantevidence thatsupported D r.Stephenson's

conclusions.Thus,thecourtconcludesthattheATJ'sdeternainationtogiveDr.
Stephenson'sopinion only fTsom e''weightisnotsupported by substantialevidence.

      B.Consideration ofAdditionalEvidence

      InW ilkinsv.Sec' De 'tHealt.
                                 h andHlpman Selvs.,953F.2d 93,96(4th Cir.1991),
the Follt'tlnClrcuitheld thatTfgtlheAppealsCouncilmustconsiderevidence submitted with
therequestforreview in decidingwhethertograntteview Tiftheadditionalevidenceis(a)
new,(b)material,and (c)relatestotheperiodon orbeforethedateoftheAT,
                                                                  J'sdecision.'''
(quotingW illiamsv.Sullivan,905.F.2d214,216(8thCir.1990)).Inpddition,theremustalso
be a reasonable probability that the additionalevidence w ould change the outcom e ofthe

decision and a clnim antm ust show good cause for notsubrnitting the evidence atleast ;ve

daysbeforetheATJhearing.20 C.F.R.jj404.970,416.1470.
      Evidenceisconsidered new ifitisnotcllm ulativeorduplicative ofeddence already in

thezecord.W ilkins,953 F.2d at96.Evidencemay relateback to thepedod beforetheAT,
                                                                               J'S
decision even ifitpostdatesthedecision.Norrisv.Colvin,142 F.Supp.3d 419,422 O .S.C.
20.
  15).
      After the AT,
                  J hearing,David submitted additionalmedicalrecordsto the Appeals
Cpuncil,consistingofrecordsfrom Dr.loinerfrom April28,2014,October9,2015,October
                                           19
23,2015,R.63-75,and also from August25,7017,Septem ber15,2017,November'10,2017,
N ovem ber15,2017,and N ovem ber18,2017.R.16-40.TheAppealsCouncildid notconsider

theevidencefrom 2014 and2015becauseitfound thattheevidencedid notshow areasonable

probability thatitwould change the outcom e ofthe decision.R.2.Regarcling the evidence

from 2017,theAppealsCouncilfoundthatbecausetheATJdecidedthecasethroughluly19,
2017,the evidence did nottelate to theperiod atissue.Id.

      D avid argues that the evidence is new and that he has show n good cause foz not

submittingitearlier,becausehesentthreeletterstoDr.Joiner'sofficeseekingtherecordsbut
did notzeceive them until2018.R.274.Regarcling the 2014 and 2015 m edicalrecords,the

Aptil28,2014 record had already been submitted,R.67-68,421-423,so itwasnotnew .The

O ctober9,2015 record wasnew,butthenotesofthespinalexam ,nev ologicexam ,and Dr.

Joiner'simpressionwereidenticaltolzisfinding onApril28,2014.Moreover,Davidreported
toDr.Joineron October9,2015thathispainwasunchanged sincellislastvisitin 2014 and
thataslong ashe took hism edication and w atched hisactivity level,he could keep thepain
                                              '
                                  j



pretty wellcontrolled.Although this evidence is new,and he showed good cause for not

submittingitearlier,itisnotpzobablethatthisrecordwouldhavechangedtheAI,
                                                                      J'sdecision.
      The docum ent from October 23, 2015 noted that D avid had pain over the

paravertebralmusclesoflzisllzmbarspineand had pain overthefacetjointsbilaterallywith
deep palpation.A m odiied sitting sttaight1eg raisewasnegativebilaterally and he had no S1

jointtendernesstopalpation.I-lisneutologicexam wasessentiallythesameastheonedone
theweek earlierand theone donein Apdl2014.R.64-65.Theim pression wasthatD avid has
                                           20
lum bosacralpain and spasm s,post-lam inectomy syndrom e,radiculopathy pain,ptim ntily in

the left lower extremity and occasionally in the right,and facet syndrom e.R.65.H e was

inform edofthedisadvantagesofbedrestandtheneedtoremain asactiveaspossible.1d.Tlzis
record differs from the earlier recordsin thatthe diagnosis includes radiculopathy pain and

facetsyn/ om e.Thiszecozd isnew,and m atezialin thatitincludesdiffetentdiagnoseswllich

ate consistentwit.h D avid's com plaints ofchronic pain.In addition,D avid presented good

cause for nothaving submitted it earlierin that he m ade m ultiple requests to the doctor's

ofûcefortherecordbutdidnotreceiveituntilaftertheATJhearing.Thus,theAppealsCourt
erred when itdid notconsidertherecord.

      Looking attherecordsfrom David'svisitsto Dr.Joinerafterthe ATJ henting,they
weregeneratedfrom visitshemadetothedoctoraftertheATJissuedherdecision onluly19,
2017.N evertheless,becausetherecordszèlate to D avid'songoing back pain and becausethey

wereproduced by Dr.Joiner,who had seen David asapatientfor severalyearsbefore the
heating,thecollt'tfm dsthattherecordsrelateback to D avid'sclnim .

      The zecords ftom August and Septem ber 2017 indicate thatD avid's condition was

essentially the sam e,exceptforhishaving an antalgicgait.Com ateR.19 and 23 wit.h R.68.

H e also reported thatCymbalta helped som ewith hisleg p/in,and thathispain waszelieved

wit.
   h Aleve,yest,and heyt.R.16,21.An X-ray done on Septem ber 7,2017 showed a tiny

postetocentraldisc protnzsion and naild anteriorclisc bulge atL1-L2,m inim alright forminal

&sc buke and nainimalanterior disc buke atL2-L3,mild annular disc bulje and disc
desiccation atL3-L4,and no disc bulge buta H at'm s cage atL4-L5 and L5-S1.N o spinal
                                            21
stenosiswasnoted.R.31.TheAppealsCouncilshould haveconsidered theserecordsbecause

they offerobjecdveevidenceofDavid'songoingbackimpnitment.
      The N ovem ber2017 recordsshow thatD avid received pain relieffrom a ttialspinal

cord stim ulator and planswere m ade forp'erm anentplacem entofthe desrice.R.26,29,40.

These recordsoffer furthetevidence ofthe nature ofD avid'sback im pqirm ent.On rem and,

theAppealsCouncilshould considerthe evidencealongwith the othetevidence ofrecord.

V .Conclusion

      Fortheteasonsstated,theCourtfmdsthe AI,
                                            J'sdetermination to accord onlysome
weightto Dr.Stephenson's opinion was not supported by substantialevidence.The coutt

further finds that the A ppeals Councilcom mitted errox when it declined to consider the

evidenceD avid subm itted aftertheheadng fzom O ctober23,2015,and therecordsproduced

afterthe ATJ hearing.Accordingly,the finaldecision ofthe CommissionerisVACATED.
David'snption forsummaryjudgment,ECF No.12isGRANTED.TheCommissioner's
motion forslzmmary judgment,ECF No.16,isDENIED.Tlliscase isREM ANDED
pursuantto sentence fourof42 U.S.C.j405(g)forFl'tthezconsideration consistentwit.h this
OP1n1On.

      An appropdate orderw111be entered.

      ItissoORDERED.                           Enteted: O a..- 1N -Z o 2-o

                                            f+f* 4 V /. *-'ZV'
                                               M ichaelF.    anski
                                               Cllief   ted StatesDistdctludge

                                          22
